Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2014

                                      No. 04-14-00105-CV

                 IN THE ESTATE OF BILLYE M. HORMUTH, Deceased,

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2011-PC-4120
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
        By order dated March 31, 2014, this court ordered appellant to provide written proof that
the reporter’s record had been requested and payment arrangements had been made. On April
14, 2014, appellant’s attorney filed a written response stating that the record had previously been
requested and the reporter’s fee has been paid, including payment for expedited delivery. It is
therefore ORDERED that the reporter’s record be filed in this appeal no later than ten days from
the date of this order.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court